Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 16 recites the limitation "a second set of weight coefficients" in line 6 of each claim.  There is antecedent basis for this limitation in the claim. It is unclear if the coefficients are the same or different as the ones in claims 1 or 11
Claim 7 and 17 recites the limitation "a second set of weight coefficients" in line 5 or 4 of the respective claims.  There is antecedent basis for this limitation in the claim. It is unclear if the coefficients are the same or different as the ones in claims 1 or 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 11-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al (US 6366239).
With respect to claim 1 and 11, Millar teaches an interference nulling system (col 1, lines 32-40, “maintaining nulls on interferers”) for a moveable platform (col 1, lines 32-40, “multiplying the adaptive weight by a complex scalar that varies as the array rotates”), comprising: an antenna array including two or more antenna elements (col 1, lines 41-55, “a plurality of signal channels coupled to the antenna array”) that generates at least one initial steerable null radiation pattern (col 1, lines 32-40, “the adaptive weights are updated to maintain nulls in a changing jammer field”); wherein the at least one initial steerable null radiation pattern is directed toward a direction from which interfering signals are being transmitted from at least one interfering signal source (col 1, lines 32-40, “maintaining nulls on interferers”); at least one sensor that senses dynamic motion data of the moveable platform (col 1, lines 32-40, “multiplying the adaptive weight by a complex scalar that varies as the array rotates, or as the adaptive weights are updated to maintain nulls in a changing jammer field”); wherein the dynamic motion data includes at least one or more rotational movements of the moveable platform (col 1, lines 32-40, “multiplying the adaptive weight by a complex scalar that varies as the array rotates, or as the adaptive weights are updated to maintain nulls in a changing jammer field”); dynamic motion data logic that processes the dynamic motion data of the moveable platform (col 1, lines 32-40, “the response to a signal at a known direction is held constant during the rotation, or as the weights are updated”); and update logic that updates the at least one initial steerable null radiation pattern to generate an at least one updated steerable null radiation pattern based (col 1, lines 32-40, “multiplying the adaptive weight by a complex scalar that varies as the array rotates”), at least in part, on the dynamic motion data (col 1, lines 32-40, “the response to a signal at a known direction is held constant during the rotation, or as the weights are updated”); wherein the at least one updated steerable null radiation pattern is directed toward the direction from which the interfering signals are being transmitted from the at least one interfering signal source (col 1, lines 32-40, “the response to a signal at a known direction is held constant during the rotation, or as the weights are updated”); weight logic that determines a first set of weight coefficients of the two or more antenna elements (col 1, lines 41-55, “each channel including adaptive signal weighting apparatus for weighting the channel signal by a channel weight”); wherein the at least one initial steerable null radiation pattern is based, at least in part, on the first set of weight coefficients (col 1, lines 41-55, “each channel including adaptive signal weighting apparatus for weighting the channel signal by a channel weight”); first position logic that determines a current position of the moveable platform based, at least in part, on the dynamic motion data (col 1, lines 32-40, “multiplying the adaptive weight by a complex scalar that varies as the array rotates”); second position logic that determines a predicted position of the moveable platform based, at least in part, on the dynamic motion data (col 1, lines 32-40, “multiplying the adaptive weight by a complex scalar that varies as the array rotates”); and adaptive weight logic that determines a second set of weight coefficients of the two or more antenna elements based, at least in part, on a change between the current position of the moveable platform and the predicted position of the moveable platform (col 1, lines 32-40, “multiplying the adaptive weight by a complex scalar that varies as the array rotates”); wherein the at least one updated steerable null radiation pattern is based, at least in part, on the second set of weight coefficients (col 1, lines 32-40, “multiplying the adaptive weight by a complex scalar that varies as the array rotates”).
With respect to claim 2 and 12, Millar teaches an initial set of weight coefficients of the two or more antenna elements (col 1, lines 41-55, “each for producing a channel signal, each channel including adaptive signal weighting apparatus for weighting the channel”); wherein the at least one initial steerable null radiation pattern is based, at least in part, on the initial set of weight coefficients of the two or more antenna elements (col 1, lines 32-40, “the response to a signal at a known direction is held constant during the rotation, or as the weights are updated”); and an updated set of weight coefficients of the two or more antenna elements; wherein the at least one updated steerable null radiation pattern is based, at least in part, on the updated set of weight coefficients of the two or more antenna elements (col 1, lines 32-40, “multiplying the adaptive weight by a complex scalar that varies as the array rotates, or as the adaptive weights are updated to maintain nulls in a changing jammer field”)
With respect to claim 3, Millar teaches no interfering signals are received by the interference nulling system after the at least one initial steerable null radiation pattern is directed toward the direction from which interfering signals are being transmitted from the at least one interfering signal source the interfering signals (col 1, lines 32-40, “This invention stabilizes the gain of an adaptive array on a desired signal, while maintaining nulls on interferers“).
With respect to claim 9, 13, and 19, Millar teaches the dynamic motion data represents one or more rotational motions of the interference nulling system (col 1, lines 32-40, “multiplying the adaptive weight by a complex scalar that varies as the array rotates”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar as applied to claims 1 and 11 above, and further in view of Hyde et al (US 20170244172) in view of Koifman (US 20160373173).
With respect to claim 6 and 16, Hyde teaches first orientation logic that determines a current orientation of the moveable platform based, at least in part, on the dynamic motion data (para 87, “The sensor components can include one or more GPS devices, gyroscopes, thermometers, strain gauges, etc., and the sensor unit may be coupled to the antenna controller to provide sensor data 1424 so that the control input(s) 1432 may be adjusted to compensate for translation or rotation of the antenna”). It would have been obvious to modify Millar to include first orientation logic that determines a current orientation of the moveable platform based, at least in part, on the dynamic motion data because it is merely a substitution of method to determine the weights of the antenna elements of Millar with the antenna orientation determination method of Hyde to yield a predictable null forming antenna system.
With respect to claim 6 and 16, Koifman teaches second orientation logic that determines a predicted orientation of the moveable platform based, at least in part, on the dynamic motion data; and adaptive weight logic that determines a second set of weight coefficients of the two or more antenna elements based, at least in part, on a change between the current orientation of the moveable platform and the predicted orientation of the moveable platform; wherein the at least one updated steerable null radiation pattern is based, at least in part, on the second set of weight coefficients (para 51-53, spatial nulling compressing weighting coefficients corresponding to the number of antenna with dynamic updated). It would have been obvious to modify Millar to include second orientation logic that determines a predicted orientation of the moveable platform based, at least in part, on the dynamic motion data; and adaptive weight logic that determines a second set of weight coefficients of the two or more antenna elements based, at least in part, on a change between the current orientation of the moveable platform and the predicted orientation of the moveable platform; wherein the at least one updated steerable null radiation pattern is based, at least in part, on the second set of weight coefficients because it is merely a substitution of a well-known weight adapting method of Millar with the orientation prediction method of Koifman to yield a predictable null forming antenna system.
Claim(s) 7, 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar as applied to claims 1 and 11 above, and further in view of Hyde et al (US 20170244172).
With respect to claim 7 and 17, Hyde teaches position and velocity logic that determines a position and velocity of the interfering signal source (para 90, “position and relative motion”); tracking logic that tracks movement of the at least one interfering signal source (para 90, tracking locking). It would have been obvious to modify Millar to include position and velocity logic that determines a position and velocity of the interfering signal source because it is merely a substitution of method to determine the weights of the antenna elements of Millar with the antenna orientation determination method of Hyde to yield a predictable null forming antenna system.
With respect to claim 7 and 17, Millar teaches adaptive weight logic that determines a second set of weight coefficients of the two or more antenna elements based, at least in part, on the movement of the at least one interfering signal source; wherein the at least one updated steerable null radiation pattern is based, at least in part, on the second set of weight coefficients (col 1, lines 32-40, “This ensures that the response to a signal at a known direction is held constant during the rotation, or as the weights are updated”).
With respect to claim 10 and 20, Hyde teaches the dynamic motion data represents one or more translational motions of the interference nulling system (para 87). It would have been obvious to modify Millar to include the dynamic motion data represents one or more translational motions of the interference nulling system because it is merely a substitution of method to determine the weights of the antenna elements of Millar with the antenna orientation determination method of Hyde to yield a predictable null forming antenna system.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar as applied to claims 1 and 11 above, and further in view of Alexander (US 8552349).
With respect to claim 8 and 18, Alexander teaches a moveable platform that is a precision guidance kit for a guided projectile (col 3, lines 7-64 projectile guidance kill); wherein an interference nulling system is carried by the precision guidance kit (col 4, lines 44-63 interference filtering}; and wherein the precision guidance kit comprises a canard assembly including at least one canard that is moveable (col 4, lines 34-43 “moveable canards). It would have been obvious to modify Millar to include a moveable platform that is a precision guidance kit for a guided projectile wherein an interference nulling system is carried by the precision guidance kit and wherein the precision guidance kit comprises a canard assembly including at least one canard that is moveable because it is merely apply a known nulling an interferer of Millar to the known projectile of Alexander to yield a predictable projectile with ability to null a jamming signal.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648